Name: 91/640/EEC: Commission Decision of 22 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  EU finance;  agricultural activity
 Date Published: 1991-12-14

 Avis juridique important|31991D064091/640/EEC: Commission Decision of 22 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark (Only the Danish text is authentic) Official Journal L 344 , 14/12/1991 P. 0085 - 0085COMMISSION DECISION of 22 November 1991 approving the plan for infectious haemopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark (Only the Danish text is authentic) (91/640/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/495/EEC of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community (1), and in particular Article 4 thereof, Whereas Article 1 of Decision 90/495/EEC requires Member States to submit a plan for assessing the infection rate in their territory for infectious haemopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS); Whereas by letter dated 24 December 1990 Denmark transmitted a plan to the Commission; Whereas examination has shown that it meets the requirements of Decision 90/495/EEC, and in particular Article 3 thereof; Whereas the requirements for a Community financial contribution pursuant to Article 7 of the said Decision are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Denmark for determining the rate of IHN and VHS infection on its territory is hereby approved. Article 2 Denmark shall bring into force by 1 January 1991 the laws, regulations and administrative provisions required for implementation of the plan referred to in Article 1. Article 3 The Community's financial contribution to Denmark shall be 50 % of expenditure on the action specified in Article 3 (4) and (5) of Decision 90/495/EEC. Article 4 The Community's financial contribution shall be granted on submission of supporting documents. Article 5 This Decision is addressed to Denmark. Done at Brussels, 22 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 276, 6. 10. 1990, p. 37.